office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 tcortright postn-114840-09 uilc date date to associate area_counsel detroit large mid-size business attn katy lin from branch chief branch passthroughs special industries subject application of sec_40 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ---------------------------------------- taxable_year ---------- month a ------ month b --------- month c ----- month d --------------- month e -------------- a gallons -------------------------- b gallons ------------------------- postn-114840-09 c gallons ------------------------- d gallons ------------------------- e gallons ------------------------- f gallons ------------------------ g gallons ------------------------- gallons per month ----------------------------------------------------------------------------------------- --------------------------------------------------------------------- dollar_figure --------------- issue whether taxpayer’s facility had a productive capacity for alcohol in excess of big_number gallons during taxable_year for purposes of the small_ethanol_producer_credit under sec_40 of the internal_revenue_code the code conclusions taxpayer’s facility did not have a productive capacity for alcohol in excess of big_number gallons during taxable_year for purposes of the small_ethanol_producer_credit under sec_40 of the code facts based on the facts provided taxpayer is a calendar_year filer that owned one ethanol production facility facility in taxable_year the engineered boilerplate capacity of the facility was a gallons which is less than big_number gallons in month a of taxable_year taxpayer received from the environmental protection agency epa through the relevant state_agency responsible for regulating environmental quality a permit limit production capacity rating limiting taxpayer's ethanol production at the facility to b gallons which is less than big_number gallons taxpayer began production of ethanol in month b of taxable_year during taxable_year taxpayer produced a total of c gallons of ethanol its monthly production was gallons per month during the second quarter of the year after taxable_year taxpayer determined that its actual capacity at the facility could exceed both the a gallons engineered boilerplate capacity and the b gallons epa ethanol production capacity rating taxpayer applied for and received in month c of the year after taxable_year a revised epa permit limit postn-114840-09 production capacity rating limiting taxpayer's ethanol production to d gallons a number of gallons in excess of big_number gallons other than routine repairs and maintenance there were no upgrades at the facility during taxable_year or the year after taxable_year that would result in the increased capacity in month d of the year after taxable_year taxpayer filed its taxable_year tax_return and claimed a small_ethanol_producer_credit of dollar_figurefor e gallons of ethanol thus at the time taxpayer claimed the credit on its taxable_year return taxpayer had actual knowledge that its facility had a production capacity in excess of big_number gallons taxpayer did not claim a small_ethanol_producer_credit for the year after taxable_year taxpayer chose not to provide any additional facts or arguments for counsel review law and analysis sec_40 of the code allows in the case of an eligible_small_ethanol_producer the small_ethanol_producer_credit sec_40 provides that the small_ethanol_producer_credit of any eligible_small_ethanol_producer for any taxable_year is cents for each gallon of qualified_ethanol_fuel_production of such producer sec_40 provides that qualified_ethanol_fuel_production means any alcohol that is ethanol that is produced by an eligible_small_ethanol_producer and which during the taxable_year is sold for use or used by the producer in certain specified uses sec_40 limits the small_ethanol_producer_credit to big_number gallons for any taxable_year sec_40 provides that eligible_small_ethanol_producer means a person who at all times during the taxable_year has a productive capacity for alcohol not in excess of big_number gallons sec_40 provides that for purposes of the big_number gallon limitation of sec_40 and the big_number gallon limitation of sec_40 all facilities under common_control or ownership should be treated as one person sec_40 provides that the rules of sec_40 and sec_40 are applied at the entity level and at the partner level taxable_year was taxpayer's first year of operation at the facility during taxable_year taxpayer actually produced less than big_number gallons of ethanol during taxable_year taxpayer was limited by the epa permit limit production capacity rating to less than big_number gallons during taxable_year taxpayer was limited by the engineered boilerplate capacity to less than big_number gallons taxpayer realized during the second quarter of the year after taxable_year that its actual capacity could exceed the epa capacity the engineered boilerplate capacity and the statutory big_number gallon capacity limitation taxpayer knew this before it filed its taxable_year return and claimed the small_ethanol_producer_credit of dollar_figure however there is no evidence that taxpayer had actual knowledge at any point during taxable_year that its actual capacity could exceed the statutory big_number gallon capacity limitation for postn-114840-09 example during taxable_year taxpayer produced the most ethanol in month e with f gallons if taxpayer had produced f gallons each month during taxable_year f gallons x it would have produced g gallons which is less than the statutory limit thus during taxable_year despite its subsequent knowledge taxpayer did not have a productive capacity for alcohol in excess of big_number gallons if the conditions of sec_40 have also been met this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
